                 Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 1 of 33




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                                   Case No. 6:20-cv-_________
                                                                              00935


                 v.                                          JURY TRIAL DEMANDED


     NEIGHBORFAVOR INC.,

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against NeighborFavor Inc. (“Favor” or “Defendant”), and alleges, upon information and

belief, as follows:

                                              THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      Upon information and belief, NeighborFavor Inc. is a domestic for-profit corporation organized

        and existing under the laws of Delaware, with a principal place of business located at 2416 East

        6th Street, Austin, Texas 78702. Favor. may be served through its registered agent in the State of

        Texas at Cogency Global, Inc., 1601 Elm Street, Suite 4360, Dallas, Texas 75201.                  On

        information and belief, Favor sells and offers to sell products and services throughout the State

        of Texas, including in this judicial District, and introduces services via its infringing systems into




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  1
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 2 of 33




     the stream of commerce knowing and intending that they would be extensively used in the State

     of Texas and in this judicial District. On information and belief, Favor specifically targets

     customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its

     services in the State of Texas and in this District. Defendant has purposefully and voluntarily

     made its infringing systems available to residents of this District and into the stream of

     commerce with the intention and expectation that they will be purchased and used by consumers

     in this District.   On information and belief, Favor is an Austin, Texas-based on-demand

     delivery service founded in 2013.      On information and belief, Favor provides recruitment

     services whereby its retained individuals and/or independent contractors (“Runners”) perform

     scheduled tasks for Favor’s customers throughout this District and the State of Texas.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, including but not limited to Favor’s

     corporate headquarters in Austin. On information and belief, Favor occupies a substantial tech

     “hub” in this District, at 1616 East 6th Street, Austin. Further on information and belief, Favor

     employs hundreds of people in the State of Texas and within this District, and has annual

     revenues of over $30 Million.        Favor’s Austin headquarters is pictured below.      See also




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          2
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 3 of 33




     https://www.dnb.com/business-directory/company-

     profiles.neighborfavor_inc.dfb438d14633c9c739653ef534a3a44d.html.




6.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

     §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

     business presence in this District.

                                           PATENTS-IN-SUIT

7.   GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

     Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

     ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

8.   The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

     the United States Code.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         3
                 Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 4 of 33




9.    The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

10.   The GGS Patents each include numerous claims defining distinct inventions.

11.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

12.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

13.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

14.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             4
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 5 of 33




      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

15.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

16.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            5
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 6 of 33




17.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message

      to the first communication device or to a second communication device.               The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.

18.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Favor was still many years away.

19.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

20.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              6
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 7 of 33




21.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

22.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                7
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 8 of 33




      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

23.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           8
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 9 of 33




      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 10 of 33




      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

27.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

28.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

29.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              10
                Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 11 of 33




      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

30.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

31.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

32.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

33.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            11
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 12 of 33




      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

34.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

35.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

36.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

37.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)

      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,

      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            12
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 13 of 33




      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

38.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

39.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.

40.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

41.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            13
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 14 of 33




      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

42.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

43.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

44.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           14
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 15 of 33




                           THE ACCUSED INSTRUMENTALITIES

45.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or

      otherwise provides the Favor website (at www.favordelivery.com) and its ancillary sites,

      including its various Mobile Applications, in the United States. On information and belief, the

      Favor apparatus comprises servers, hardware, software, and a collection of related and/or linked

      web pages and mobile applications for providing information to individuals (including

      independent contractors, employees, freelancers, and customers) in the United States.       On

      information and belief, the Favor system comprises an apparatus with multiple interconnected

      infrastructures that infringe the Asserted Patents.   The public-facing aspect of the Favor

      apparatus is the Favor website, which is available at www.favordelivery.com, together with the

      associated Favor Mobile Applications for Consumers and Drivers, respectively. Collectively, all

      of the foregoing comprises the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         15
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 16 of 33




                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

46.   Plaintiff incorporates the above paragraphs by reference.

47.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

48.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

49.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

50.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             16
             Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 17 of 33




     and/or linked web pages and mobile applications for providing recruitment information and

     services to individuals (including individuals, independent contractors, temporary workers,

     and/or freelancers) in the United States.        On information and belief, the Accused

     Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

     but not limited to multiple data centers, including Amazon Web Services (“AWS”) CloudFront

     data centers located across the United States.




     See https://check-host.net/ip-info?host=www.favordelivery.com (reporting “Cloudfront” as the
     Host for www.favordelivery.com).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       17
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 18 of 33




      See https://aws.amazon.com/cloudfront/.


51.   On information and belief, the Favor Accused Instrumentalities comprise data centers housing

      memory devices, processing devices, receivers, and transmitters.




      See https://aws.amazon.com/rds/aurora/postgresql-features/




      See https://aws.amazon.com/elasticache/




      See https://aws.amazon.com/cloudwatch/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     18
             Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 19 of 33




      See https://aws.amazon.com/kinesis/




      See https://aws.amazon.com/redshift/?whats-new-cards.sort-
      by=item.additionalFields.postDateTime&whats-new-cards.sort-order=desc


52.   The Favor Accused Instrumentalities comprise a memory device, which stores information

      regarding at least work schedule information and/or scheduling information for individual

      drivers and delivery personnel (which Favor calls “Runners”) in the Favor network, each of

      whom are, on information and belief, employed by Favor as independent contractors.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   19
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 20 of 33




      See https://favordelivery.com/tos.




      See https://apply.favordelivery.com/.

53.   The Favor Accused Instrumentalities store work schedule information for each such Runner

      (independent contractor), including by virtue of the Favor Driver App, which allows Runners to

      set their availability for delivery gigs (“Run on Your Own Schedule”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       20
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 21 of 33




      See https://apply.favordelivery.com/.

54.   The Favor Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Favor Consumer App



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       21
             Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 22 of 33




     and/or the user of the Favor web page at favordelivery.com). On information and belief, when a

     user seeks to place an order or request for service (a “favor”) using the Favor apparatus, a first

     request is generated to obtain the work schedule information for the known available Runners

     (independent contractors) in order to generate an order status report to the user. If acceptable,

     the user has the option of placing the order and completing the transaction.




     See https://www.youtube.com/watch?v=x3ymGoMaplc.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          22
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 23 of 33




      See https://www.youtube.com/watch?v=lqGzS5wYh0I.


55.   On information and belief, when a consumer submits an order or “favor” request using the Favor

      Accused Instrumentalities, the order comprises a second request to engage and obtain the Favor

      Runner in the vicinity, and to thereafter receive delivery/status information. On information and

      belief, the Favor Runners are notified via “push notification” when a new order or request (favor)

      is available for fulfillment. On information and belief, Runners are notified of available gigs

      based on their proximity to the restaurant or retailer that the consumer has ordered from. On

      information and belief, a favor is assigned to the first notified Runner that accepts the request.

      The second request is confirmed, and the consumer is given real-time information regarding the

      Runner’s progress via the Favor Consumer App.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           23
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 24 of 33




      See https://www.youtube.com/watch?v=x3ymGoMaplc.

56.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

57.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          24
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 25 of 33




      inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

58.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

59.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

60.   Plaintiff incorporates the above paragraphs by reference.

61.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

62.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

63.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

64.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             25
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 26 of 33




      but not limited to multiple data centers, including Amazon Web Services (“AWS”) CloudFront

      data centers located across the United States. See above.

65.   On information and belief, the Favor Accused Instrumentalities comprise data centers housing

      memory devices, processing devices, receivers, and transmitters. See above.

66.   The Favor Accused Instrumentalities comprise a memory device, which stores information

      regarding at individuals available for applying for a job opportunity or hiring need.         On

      information and belief, the Favor memory device stores information concerning Runners who are

      available and willing to accept assignments within the Favor network. Each such Runner, on

      information and belief, is employed by Favor as an independent contractor and is retained by

      users of the Favor apparatus to perform specific, defined tasks for the benefit of the user. See

      above.

67.   The Favor Accused Instrumentalities store work schedule information for each such Runner

      (independent contractor) by virtue of the Favor Driver App, which allows Runners to set their

      availability for delivery gigs (favors). See above.

68.   The Favor Accused Instrumentalities comprise a processing device which automatically detects

      searching events, which occur when a user of the Favor apparatus submits a delivery request.

      Each such request (favor) comprises a job posting for Favor Runners, and otherwise comprises

      an event which creates an interest in an individual (the Runner) to seek and accept the position.

      See above.

69.   The Favor Accused Instrumentalities comprise a processing device which generates a message

      containing information regarding the individual, e.g., Runner, (including but not limited to,

      availability, proximity, acceptance, identity, photo, estimated time of arrival, order status, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           26
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 27 of 33




      location). The message is transmitted to the user (employer or hiring entity) via the Favor

      Consumer App or via the Favor website. See above.

70.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.

71.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

      inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

72.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

73.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT III
                             Infringement of U.S. Patent No. 9,760,864

74.   Plaintiff incorporates the above paragraphs by reference.

75.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

76.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             27
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 28 of 33




77.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Amazon Web Services (“AWS”) CloudFront

      data centers located across the United States. See above.

78.   On information and belief, the Favor Accused Instrumentalities comprise data centers housing

      memory devices, processing devices, receivers, and transmitters. See above.

79.   The Favor Accused Instrumentalities comprise a memory device or database, which stores at

      least work schedule information and/or scheduling information for individual Runners in the

      Favor network, each of whom are, on information and belief, employed by Favor as independent

      contractors. See above.

80.   The Favor Accused Instrumentalities store work schedule information for each such Runner

      (independent contractor) by virtue of the Favor Driver App, which allows Runners to set their

      availability for delivery requests (favors). See above.

81.   The Favor Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Favor Consumer App

      and/or the user of the Favor web page at favordelivery.com). On information and belief, when a

      user seeks to place an order using the Favor apparatus, a first request is generated to obtain the

      work schedule information for the known available Runners (independent contractors) in order to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           28
               Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 29 of 33




      generate a status report.   If acceptable, the user has the option of placing the order and

      completing the transaction. See above.

82.   On information and belief, when a consumer submits an order or request using the Favor

      Accused Instrumentalities, the order comprises a second request to engage and obtain the Favor

      Runner in the vicinity, and to thereafter receive delivery/status information. On information and

      belief, the Favor Runners are notified via “push notification” when a new order (favor) is

      available for fulfillment. On information and belief, Runners are notified of available “favors”

      based on their proximity to the location that the consumer has ordered from. On information and

      belief, a “favor” is assigned to the first notified Runner that accepts the gig. The second request

      is confirmed, and the consumer is given real-time information regarding the Runner’s progress

      via the Favor Consumer App. See above.

83.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’864 Patent.

84.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

      damages, pursuant to 35 U.S.C. § 284.

85.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT IV
                            Infringement of U.S. Patent No. 10,096,000

86.   Plaintiff incorporates the above paragraphs by reference.

87.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            29
              Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 30 of 33




88.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

89.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Amazon Web Services (“AWS”) CloudFront

      data centers located across the United States. See above.

90.   On information and belief, the Favor Accused Instrumentalities comprise data centers housing

      memory devices, processing devices, receivers, and transmitters. See above.

91.   The Favor Accused Instrumentalities comprise a memory device or database, which stores

      information regarding at least work schedule information and/or scheduling information for

      Runners in the Favor network, each of whom are, on information and belief, employed by Favor

      as independent contractors. See above.

92.   The Favor Accused Instrumentalities store work schedule information for each such Runner

      (independent contractor) by virtue of the Favor Driver App, which allows Runenrs to set their

      availability for order fulfillment (favors). See above.

93.   The Favor Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Favor Consumer App

      and/or the user of the Favor web page at favordelivery.com). On information and belief, when a

      user seeks to place an order or request using the Favor apparatus, a first request is generated to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             30
                Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 31 of 33




       obtain the work schedule information for the known available Runners (independent contractors)

       in order to generate a status report. If acceptable, the user has the option of placing the order and

       completing the transaction. See above.

94.    On information and belief, when a consumer submits an order using the Favor Accused

       Instrumentalities, the order comprises a second request to engage and obtain the Favor Runner in

       the vicinity, and to thereafter receive delivery/status information. On information and belief, the

       Favor Runners are notified via “push notification” when a new order (favor) is available for

       fulfillment. On information and belief, Runners are notified of available gigs based on their

       proximity to the location that the consumer has ordered from. On information and belief, a

       “favor” is assigned to the first notified Runner that accepts the request. The second request is

       confirmed, and the consumer is given real-time information regarding the Runner’s progress via

       the Favor Consumer App. See above.

95.    The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

96.    Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

97.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                        PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               31
             Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 32 of 33




     1.     Declaring that Defendant has infringed each of the Asserted Patents;

     2.     Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

            infringement of the Asserted Patents;

     3.     Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

     4.     Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

     5.     Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                        JURY DEMAND

     GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          32
             Case 6:20-cv-00935 Document 1 Filed 10/08/20 Page 33 of 33




Dated: October 8, 2020                   Respectfully Submitted

                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Randall Garteiser
                                         Texas Bar No. 24038912
                                         rgarteiser@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                33
